HANEY, Circuit Judge
(concurring and dissenting.)
I concur in all the conclusions reached by the majority except the first which *483holds Claims 1 and 13 of patent No. 1,662,-'035 valid.
Claim 1 covers a combination consisting of the following elements: (1) a mold consisting of two hollow sections; (2) means for clamping them together; (3) means for engaging and pressing together the side walls of the tire; and (4) means for circulating steam through the hollow portions of the mold. I think this claim was anticipated by the Doughty patent, No. 1,101,732. There are minor differences in form: the mold is made in one section instead of two; the side rings contain an outward projection which, when pressed toward each other, would rest against the mold preventing further movement and would therefore have to be eliminated; and the side rings are pressed together by hydraulic means, instead of by means of a lever, fulcrum and screw. To make a mold in two sections (instead of one), cut off a projection on a ring, and exert pressure on the rings by means of a lever, fulcrum and screw .(instead of by hydraulic means), I think would not constitute invention. Such changes would be minor, and, I believe, would occur to the skilled mechanic. Substitution of the means here used for exerting pressure on the side rings, for the hydraulic means, used by Doughty constitutes the only possibility of invention. To an engineer, both means are well known, and it would not be novel to substitute one for the other.
Claim 13 covers “the combination with a tire mold, of a pair of annular rings movable against opposite sides of a tire supported within the mold to expand the tread of said tire against the inner surface of the mold.” This claim actually covers a combination of only two elements, the remainder of the claim being descriptive of the function. The two elements are: (1) a tire mold, and (2) rings which may be moved to press the sidewalls of the tire together. The only change required in the Doughty structure to obtain such a combination is the elimination of the projection on the side rings. From the above it follows that it would not be novel to cut off such projections.
I think the decree should be reversed and that all the claims in issue should be held invalid.